Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 1 of 199 PageID #:
                                    2319




                                                                    GB005098
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 2 of 199 PageID #:
                                    2320




                                                                    GB005099
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 3 of 199 PageID #:
                                    2321




                                                                    GB005100
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 4 of 199 PageID #:
                                    2322




                                                                    GB005101
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 5 of 199 PageID #:
                                    2323




                                                                    GB005102
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 6 of 199 PageID #:
                                    2324




                                                                    GB005103
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 7 of 199 PageID #:
                                    2325




                                                                    GB005104
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 8 of 199 PageID #:
                                    2326




                                                                    GB005105
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 9 of 199 PageID #:
                                    2327




                                                                    GB005106
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 10 of 199 PageID #:
                                    2328




                                                                     GB005107
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 11 of 199 PageID #:
                                    2329




                                                                     GB005108
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 12 of 199 PageID #:
                                    2330




                                                                     GB005109
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 13 of 199 PageID #:
                                    2331




                                                                     GB005110
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 14 of 199 PageID #:
                                    2332




                                                                     GB005111
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 15 of 199 PageID #:
                                    2333




                                                                     GB005112
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 16 of 199 PageID #:
                                    2334




                                                                     GB005113
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 17 of 199 PageID #:
                                    2335




                                                                     GB005114
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 18 of 199 PageID #:
                                    2336




                                                                     GB005115
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 19 of 199 PageID #:
                                    2337




                                                                     GB005116
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 20 of 199 PageID #:
                                    2338




                                                                     GB005117
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 21 of 199 PageID #:
                                    2339




                                                                     GB005118
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 22 of 199 PageID #:
                                    2340




                                                                     GB005119
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 23 of 199 PageID #:
                                    2341




                                                                     GB005120
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 24 of 199 PageID #:
                                    2342




                                                                     GB005121
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 25 of 199 PageID #:
                                    2343




                                                                     GB005122
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 26 of 199 PageID #:
                                    2344




                                                                     GB005123
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 27 of 199 PageID #:
                                    2345




                                                                     GB005124
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 28 of 199 PageID #:
                                    2346




                                                                     GB005125
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 29 of 199 PageID #:
                                    2347




                                                                     GB005126
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 30 of 199 PageID #:
                                    2348




                                                                     GB005127
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 31 of 199 PageID #:
                                    2349




                                                                     GB005128
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 32 of 199 PageID #:
                                    2350




                                                                     GB005129
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 33 of 199 PageID #:
                                    2351




                                                                     GB005130
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 34 of 199 PageID #:
                                    2352




                                                                     GB005131
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 35 of 199 PageID #:
                                    2353




                                                                     GB005132
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 36 of 199 PageID #:
                                    2354




                                                                     GB005133
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 37 of 199 PageID #:
                                    2355




                                                                     GB005134
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 38 of 199 PageID #:
                                    2356




                                                                     GB005135
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 39 of 199 PageID #:
                                    2357




                                                                     GB005136
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 40 of 199 PageID #:
                                    2358




                                                                     GB005137
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 41 of 199 PageID #:
                                    2359




                                                                     GB005138
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 42 of 199 PageID #:
                                    2360




                                                                     GB005139
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 43 of 199 PageID #:
                                    2361




                                                                     GB005140
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 44 of 199 PageID #:
                                    2362




                                                                     GB005141
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 45 of 199 PageID #:
                                    2363




                                                                     GB005142
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 46 of 199 PageID #:
                                    2364




                                                                     GB005143
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 47 of 199 PageID #:
                                    2365




                                                                     GB005144
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 48 of 199 PageID #:
                                    2366




                                                                     GB005145
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 49 of 199 PageID #:
                                    2367




                                                                     GB005146
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 50 of 199 PageID #:
                                    2368




                                                                     GB005147
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 51 of 199 PageID #:
                                    2369




                                                                     GB005148
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 52 of 199 PageID #:
                                    2370




                                                                     GB005149
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 53 of 199 PageID #:
                                    2371




                                                                     GB005150
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 54 of 199 PageID #:
                                    2372




                                                                     GB005151
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 55 of 199 PageID #:
                                    2373




                                                                     GB005152
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 56 of 199 PageID #:
                                    2374




                                                                     GB005153
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 57 of 199 PageID #:
                                    2375




                                                                     GB005154
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 58 of 199 PageID #:
                                    2376




                                                                     GB005155
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 59 of 199 PageID #:
                                    2377




                                                                     GB005156
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 60 of 199 PageID #:
                                    2378




                                                                     GB005157
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 61 of 199 PageID #:
                                    2379




                                                                     GB005158
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 62 of 199 PageID #:
                                    2380




                                                                     GB005159
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 63 of 199 PageID #:
                                    2381




                                                                     GB005160
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 64 of 199 PageID #:
                                    2382




                                                                     GB005161
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 65 of 199 PageID #:
                                    2383




                                                                     GB005162
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 66 of 199 PageID #:
                                    2384




                                                                     GB005163
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 67 of 199 PageID #:
                                    2385




                                                                     GB005164
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 68 of 199 PageID #:
                                    2386




                                                                     GB005165
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 69 of 199 PageID #:
                                    2387




                                                                     GB005166
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 70 of 199 PageID #:
                                    2388




                                                                     GB005167
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 71 of 199 PageID #:
                                    2389




                                                                     GB005168
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 72 of 199 PageID #:
                                    2390




                                                                     GB005169
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 73 of 199 PageID #:
                                    2391




                                                                     GB005170
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 74 of 199 PageID #:
                                    2392




                                                                     GB005171
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 75 of 199 PageID #:
                                    2393




                                                                     GB005172
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 76 of 199 PageID #:
                                    2394




                                                                     GB005173
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 77 of 199 PageID #:
                                    2395




                                                                     GB005174
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 78 of 199 PageID #:
                                    2396




                                                                     GB005175
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 79 of 199 PageID #:
                                    2397




                                                                     GB005176
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 80 of 199 PageID #:
                                    2398




                                                                     GB005177
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 81 of 199 PageID #:
                                    2399




                                                                     GB005178
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 82 of 199 PageID #:
                                    2400




                                                                     GB005179
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 83 of 199 PageID #:
                                    2401




                                                                     GB005180
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 84 of 199 PageID #:
                                    2402




                                                                     GB005181
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 85 of 199 PageID #:
                                    2403




                                                                     GB005182
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 86 of 199 PageID #:
                                    2404




                                                                     GB005183
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 87 of 199 PageID #:
                                    2405




                                                                     GB005184
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 88 of 199 PageID #:
                                    2406




                                                                     GB005185
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 89 of 199 PageID #:
                                    2407




                                                                     GB005186
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 90 of 199 PageID #:
                                    2408




                                                                     GB005187
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 91 of 199 PageID #:
                                    2409




                                                                     GB005188
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 92 of 199 PageID #:
                                    2410




                                                                     GB005189
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 93 of 199 PageID #:
                                    2411




                                                                     GB005190
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 94 of 199 PageID #:
                                    2412




                                                                     GB005191
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 95 of 199 PageID #:
                                    2413




                                                                     GB005192
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 96 of 199 PageID #:
                                    2414




                                                                     GB005193
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 97 of 199 PageID #:
                                    2415




                                                                     GB005194
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 98 of 199 PageID #:
                                    2416




                                                                     GB005195
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 99 of 199 PageID #:
                                    2417




                                                                     GB005196
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 100 of 199 PageID #:
                                     2418




                                                                     GB005197
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 101 of 199 PageID #:
                                     2419




                                                                     GB005198
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 102 of 199 PageID #:
                                     2420




                                                                     GB005199
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 103 of 199 PageID #:
                                     2421




                                                                     GB005200
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 104 of 199 PageID #:
                                     2422




                                                                     GB005201
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 105 of 199 PageID #:
                                     2423




                                                                     GB005202
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 106 of 199 PageID #:
                                     2424




                                                                     GB005203
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 107 of 199 PageID #:
                                     2425




                                                                     GB005204
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 108 of 199 PageID #:
                                     2426




                                                                     GB005205
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 109 of 199 PageID #:
                                     2427




                                                                     GB005206
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 110 of 199 PageID #:
                                     2428




                                                                     GB005207
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 111 of 199 PageID #:
                                     2429




                                                                     GB005208
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 112 of 199 PageID #:
                                     2430




                                                                     GB005209
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 113 of 199 PageID #:
                                     2431




                                                                     GB005210
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 114 of 199 PageID #:
                                     2432




                                                                     GB005211
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 115 of 199 PageID #:
                                     2433




                                                                     GB005212
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 116 of 199 PageID #:
                                     2434




                                                                     GB005213
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 117 of 199 PageID #:
                                     2435




                                                                     GB005214
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 118 of 199 PageID #:
                                     2436




                                                                     GB005215
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 119 of 199 PageID #:
                                     2437




                                                                     GB005216
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 120 of 199 PageID #:
                                     2438




                                                                     GB005217
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 121 of 199 PageID #:
                                     2439




                                                                     GB005218
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 122 of 199 PageID #:
                                     2440




                                                                     GB005219
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 123 of 199 PageID #:
                                     2441




                                                                     GB005220
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 124 of 199 PageID #:
                                     2442




                                                                     GB005221
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 125 of 199 PageID #:
                                     2443




                                                                     GB005222
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 126 of 199 PageID #:
                                     2444




                                                                     GB005223
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 127 of 199 PageID #:
                                     2445




                                                                     GB005224
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 128 of 199 PageID #:
                                     2446




                                                                     GB005225
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 129 of 199 PageID #:
                                     2447




                                                                     GB005226
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 130 of 199 PageID #:
                                     2448




                                                                     GB005227
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 131 of 199 PageID #:
                                     2449




                                                                     GB005228
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 132 of 199 PageID #:
                                     2450




                                                                     GB005229
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 133 of 199 PageID #:
                                     2451




                                                                     GB005230
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 134 of 199 PageID #:
                                     2452




                                                                     GB005231
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 135 of 199 PageID #:
                                     2453




                                                                     GB005232
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 136 of 199 PageID #:
                                     2454




                                                                     GB005233
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 137 of 199 PageID #:
                                     2455




                                                                     GB005234
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 138 of 199 PageID #:
                                     2456




                                                                     GB005235
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 139 of 199 PageID #:
                                     2457




                                                                     GB005236
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 140 of 199 PageID #:
                                     2458




                                                                     GB005237
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 141 of 199 PageID #:
                                     2459




                                                                     GB005238
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 142 of 199 PageID #:
                                     2460




                                                                     GB005239
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 143 of 199 PageID #:
                                     2461




                                                                     GB005240
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 144 of 199 PageID #:
                                     2462




                                                                     GB005241
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 145 of 199 PageID #:
                                     2463




                                                                     GB005242
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 146 of 199 PageID #:
                                     2464




                                                                     GB005243
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 147 of 199 PageID #:
                                     2465




                                                                     GB005244
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 148 of 199 PageID #:
                                     2466




                                                                     GB005245
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 149 of 199 PageID #:
                                     2467




                                                                     GB005246
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 150 of 199 PageID #:
                                     2468




                                                                     GB005247
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 151 of 199 PageID #:
                                     2469




                                                                     GB005248
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 152 of 199 PageID #:
                                     2470




                                                                     GB005249
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 153 of 199 PageID #:
                                     2471




                                                                     GB005250
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 154 of 199 PageID #:
                                     2472




                                                                     GB005251
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 155 of 199 PageID #:
                                     2473




                                                                     GB005252
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 156 of 199 PageID #:
                                     2474




                                                                     GB005253
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 157 of 199 PageID #:
                                     2475




                                                                     GB005254
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 158 of 199 PageID #:
                                     2476




                                                                     GB005255
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 159 of 199 PageID #:
                                     2477




                                                                     GB005256
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 160 of 199 PageID #:
                                     2478




                                                                     GB005257
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 161 of 199 PageID #:
                                     2479




                                                                     GB005258
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 162 of 199 PageID #:
                                     2480




                                                                     GB005259
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 163 of 199 PageID #:
                                     2481




                                                                     GB005260
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 164 of 199 PageID #:
                                     2482




                                                                     GB005261
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 165 of 199 PageID #:
                                     2483




                                                                     GB005262
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 166 of 199 PageID #:
                                     2484




                                                                     GB005263
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 167 of 199 PageID #:
                                     2485




                                                                     GB005264
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 168 of 199 PageID #:
                                     2486




                                                                     GB005265
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 169 of 199 PageID #:
                                     2487




                                                                     GB005266
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 170 of 199 PageID #:
                                     2488




                                                                     GB005267
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 171 of 199 PageID #:
                                     2489




                                                                     GB005268
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 172 of 199 PageID #:
                                     2490




                                                                     GB005269
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 173 of 199 PageID #:
                                     2491




                                                                     GB005270
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 174 of 199 PageID #:
                                     2492




                                                                     GB005271
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 175 of 199 PageID #:
                                     2493




                                                                     GB005272
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 176 of 199 PageID #:
                                     2494




                                                                     GB005273
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 177 of 199 PageID #:
                                     2495




                                                                     GB005274
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 178 of 199 PageID #:
                                     2496




                                                                     GB005275
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 179 of 199 PageID #:
                                     2497




                                                                     GB005276
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 180 of 199 PageID #:
                                     2498




                                                                     GB005277
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 181 of 199 PageID #:
                                     2499




                                                                     GB005278
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 182 of 199 PageID #:
                                     2500




                                                                     GB005279
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 183 of 199 PageID #:
                                     2501




                                                                     GB005280
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 184 of 199 PageID #:
                                     2502




                                                                     GB005281
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 185 of 199 PageID #:
                                     2503




                                                                     GB005282
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 186 of 199 PageID #:
                                     2504




                                                                     GB005283
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 187 of 199 PageID #:
                                     2505




                                                                     GB005284
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 188 of 199 PageID #:
                                     2506




                                                                     GB005285
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 189 of 199 PageID #:
                                     2507




                                                                     GB005286
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 190 of 199 PageID #:
                                     2508




                                                                     GB005287
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 191 of 199 PageID #:
                                     2509




                                                                     GB005288
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 192 of 199 PageID #:
                                     2510




                                                                     GB005289
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 193 of 199 PageID #:
                                     2511




                                                                     GB005290
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 194 of 199 PageID #:
                                     2512




                                                                     GB005291
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 195 of 199 PageID #:
                                     2513




                                                                     GB005292
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 196 of 199 PageID #:
                                     2514




                                                                     GB005293
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 197 of 199 PageID #:
                                     2515




                                                                     GB005294
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 198 of 199 PageID #:
                                     2516




                                                                     GB005295
Case 3:16-cv-00742-DJH-CHL Document 143-4 Filed 05/21/19 Page 199 of 199 PageID #:
                                     2517




                                                                     GB005296
